Citation Nr: 1502941	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  05-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating for right patella chondromalacia in excess of 20 percent from August 21, 1987 through August 23, 2004 and in excess of 30 percent from August 24, 2004.

2.  Entitlement to an initial rating for right ankle instability in excess of 10 percent from January 13, 2003 through August 23, 2010 and in excess of 20 percent from November 1, 2010 (excluding a period from August 24, 2010 through October 31, 2010, during which time a temporary total convalescence rating was in place).

3.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease.

4.  Entitlement to a separate evaluation for surgical scars of the right knee, right ankle, and left ankle, associated with service-connected right patella chondromalacia, right ankle instability, and left ankle degenerative joint disease.

5.  Entitlement to an initial rating in excess of 30 percent for a stomach condition.

6.  Entitlement to an initial rating in excess of 20 percent for lumbar spine osteoarthritis.

7.  Entitlement to an effective date prior to January 13, 2003 for the award of service connection for left ankle degenerative joint disease.

8.  Entitlement to an effective date prior to March 30, 2004 for the award of service connection for lumbar spine osteoarthritis.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty for training with the Marine Corps Reserve from June 22, 1982 to September 13, 1982, and from July 11 to September 15, 1983, followed by other periods of active duty for training and inactive duty training.

The Department of Veterans Affairs (VA) has awarded service connection for disabilities incurred during the training periods mentioned above.  These military training periods then became "active military service" by virtue of disabilities incurred therein (see 38 C.F.R. § 3.6(a) (2014)) and the Veteran has achieved "Veteran" status for VA benefits purposes.  See 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2014). 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2003 (right knee), January 2005 (right ankle), July 2007 (stomach), and December 2009 (lumbar spine and left ankle) of the VA Regional Office (RO) in Chicago, Illinois.

The May 2003 rating decision, in pertinent part, granted service connection for right patella chondromalacia and assigned an initial rating of 10 percent effective August 21, 1987.  The January 2005 rating decision increased the rating for right patella chondromalacia from 10 percent to 20 percent effective January 17, 2003.  That rating decision also granted service connection right ankle instability, and assigned a 10 percent initial rating effective January 17, 2003.  A July 2007 rating decision granted service connection for a stomach condition and assigned an initial rating of 30 percent effective from November 16, 2005.  Subsequently, in an October 2009 Board decision, the 20 percent rating for right patella chondromalacia was made effective from August 21, 1987.  This grant was effectuated in a December 2009 rating decision.  The Veteran disagrees with the initial ratings assigned for her service-connected right knee, right ankle and stomach disabilities.

Also giving rise to the appeal is a December 2009 rating decision which granted service connection for lumbar spine osteoarthritis and for left ankle degenerative joint disease.  That rating decision assigned a 20 percent initial rating for the lumbar spine disability effective from March 30, 2004, and a 10 percent initial rating for the left ankle disability effective from January 17, 2003; subsequently, an earlier effective date of January 13, 2003 was established for the left ankle disability.  The Veteran perfected an appeal as to the initial ratings and the effective dates assigned for the lumbar spine and left ankle disabilities.

In November 2009, the Board issued a decision which in pertinent part, denied the Veteran's claims for higher initial ratings for right patella chondromalacia and for right ankle instability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  The Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting, in pertinent part, that the Court vacate and remand that portion of the Board's November 2009 decision that denied higher initial ratings for right patella chondromalacia and for right ankle instability.  The Court issued an Order in April 2011, granting the Joint Motion and returned the case to the Board.  The Board remanded the claims in February 2012 for development necessary to comply with the Joint Motion.

In a June 2013 rating decision, a temporary total convalescence rating was assigned pursuant to 38 C.F.R. § 4.30, effective from August 24, 2010, for right ankle instability based on surgical treatment necessitating convalescence, and a 20 percent rating was assigned from November 1, 2010.  The June 2013 rating decision also increased the rating for right knee patella chondromalacia from 20 percent to 30 percent effective from August 24, 2004.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Finally, in June 2012 the Veteran filed a VA Form 20-8940 (Application for Increased Compensation based on Unemployability) claiming that her service-connected stomach condition prevents her from securing or following any substantially gainful employment.  Accordingly, the issue of entitlement to a TDIU is part and parcel of the determination of the increased rating for the Veteran's service-connected stomach condition and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

In November 2004, the Veteran testified before a Decision Review Officer at a RO hearing.  The Veteran also testified before a Veterans Law Judge at a Travel Board hearing in May 2009.  The Veterans Law Judge who conducted the May 2009 hearing is no longer employed by the Board, and the Veteran requested a new hearing, which was held by videoconference before the undersigned Veterans Law Judge in June 2014.  A transcript of each hearing has been associated with the claims file.

During the June 2014 Board hearing, the Veteran's representative claimed that the Veteran's bilateral ankle disabilities should be more appropriately evaluated as foot injuries under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The representative argued that the Veteran's whole feet are affected by her service-connected bilateral ankle disabilities.  In this regard, a July 2008 VA neurology consultation note reflects that the Veteran was seen for tingling sensation of the feet plantar areas for the past few months and on neurological examination, the assessment was tarsal tunnel syndrome.  The August 2010 VA podiatry note reflects that on examination of the tarsal tunnel of the right foot indicated positive Tinel's sign, positive Villeaux sign.  The May 2013 VA orthopedic report noted that the Veteran had decreased light touch in the saphenous nerve distributions after a history of bilateral anterior talofibular ligament (ATFL) reconstructions.  Based on the above, the issues of entitlement to separate service connection for a neurologic disability of the feet, as secondary to service-connected right ankle instability and left ankle degenerative joint disease, are raised.  They have not been developed for appellate consideration.  As such, they are referred to the RO for appropriate action.

The Veteran also raised, during the June 2014 Board hearing, the issue of entitlement to earlier effective dates for the award of service connection for her service-connected bilateral knee and right ankle disabilities.  However, the issues of entitlement to earlier effective dates for right knee and right ankle disabilities have already been adjudicated in the Board's November 2009 decision.  In that decision, the Board granted an earlier effective date of August 21, 1987 for a 20 percent initial rating for right patella chondromalacia and denied an effective date earlier than August 21, 1987 for a 10 percent initial rating for right patella instability and an effective date earlier than January 17, 2003 for a 10 percent initial rating for right ankle instability.  The Veteran only appealed to the Court the issue of entitlement to an effective earlier than January 17, 2003 for a 10 percent initial rating for right ankle disability.  The Board denied the claim again in February 2012.  However, the Veteran did not appeal the February 2012 Board decision.  Therefore, the November 2009 and February 2012 Board decisions are final as to the issues of entitlement to earlier effective dates for right knee and right ankle disabilities.  No appeal was taken from the June 2012 rating decision which granted service connection for left knee chondromalacia.  As such, that determination is final.  As such, there can be no freestanding claim of entitlement to an effective date earlier than August 21, 1987 for the award of service connection for left knee chondromalacia.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Finally, in June 2012, the Veteran claimed service connection for depression as secondary to her service-connected fibromyalgia.  In January 2013, she filed new claims for service connection for posttraumatic stress disorder and for increased ratings for her service-connected left knee chondromalacia and bilateral hip conditions.  The issues of entitlement to service connection for a psychiatric disability, entitlement to a rating in excess of 10 percent for left knee chondromalacia, entitlement to a rating in excess of 10 percent for left hip condition associated with patellar chondromalacia of the right knee, and entitlement to a rating in excess of 10 percent for right hip condition associated with patellar chondromalacia of the right knee, have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

However, all of the above referred issues are inextricably intertwined with the claim of entitlement to a TDIU.  Further actions as set forth below is needed to permit the Board to address fully the TDIU matter on appeal.

The issues of entitlement to a separate evaluation for surgical scars of the right knee, right ankle, and left ankle, associated with service-connected right patella chondromalacia, right ankle instability, and left ankle degenerative joint disease; entitlement to an initial rating in excess of 20 percent for lumbar spine osteoarthritis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 24, 2004, the Veteran's right patella chondromalacia was manifested by limitation of extension of the right knee to no more than 12 degrees and limitation of flexion of the right knee to no less than 130 degrees, with complaints of pain on movement or with prolonged standing, climbing stairs or sitting, stiffness when walking, and moderate lack of endurance.

2.  From August 24, 2004, the Veteran's right patella chondromalacia has been manifested by limitation of extension of the right knee to no more than 20 degrees and limitation of flexion of the right knee to no less than 90 degrees, with complaints of pain on movement or with weight bearing, limited ability to walk, difficulty climbing up and down stairs and squatting, and moderate lack of endurance.

3.  Prior to August 24, 2010, the Veteran's right ankle instability was manifested by moderate limitation of motion.

4.  From August 24, 2010 through March 28, 2012, the Veteran's right ankle instability was manifested by marked limitation of motion, with no evidence of ankylosis.

5.  From March 29, 2012, the Veteran's right ankle instability has been manifested by ankylosis at between 0 and 10 degrees in dorsiflexion.

6.  Prior to August 24, 2010, the Veteran's left ankle degenerative joint disease was manifested by moderate limitation of motion.

7.  From August 24, 2010, the Veteran's left ankle degenerative joint disease has been manifested by marked limitation of motion, with no evidence of ankylosis.

8.  The Veteran's service-connected stomach condition has been manifested by chronic gastritis with multiple small eroded or ulcerated areas and symptoms of epigastric pain, nausea, regurgitation, heartburn, abdominal bloating, occasional constipation and diarrhea, and intermittent dysphagia.

9.  The Veteran submitted her claim for service connection for a left ankle disability on January 13, 2003.

10.  The Veteran submitted her claim for service connection for a lumbar spine disability on April 28, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for right patella chondromalacia from August 21, 1987 through August 23, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 (2014).

2.  The criteria for a rating in excess of 30 percent for right patella chondromalacia from August 24, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 (2014).

3.  The criteria for an initial rating in excess of 10 percent for right ankle instability, from January 13, 2003 through August 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

4.  The criteria for a rating in excess of 20 percent for right ankle instability, from November 1, 2010 through March 28, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

5.  The criteria for a rating of 30 percent, but no higher, for right ankle instability, from March 29, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).

6.  The criteria for an initial rating in excess of 10 percent for left ankle degenerative joint disease, prior to August 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

7.  The criteria for a rating of 20 percent, but no higher, for left ankle degenerative joint disease, from August 24, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

8.  The criteria for an initial rating in excess of 30 percent for a stomach condition have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7307 (2014).

9.  The criteria for an effective date earlier than January 13, 2003 for the award of service connection for left ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).

10.  The criteria for an effective date earlier than March 30, 2004 for the award of service connection for lumbar spine osteoarthritis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims concerning the proper initial disability ratings and effective dates to be assigned to her service-connected right knee, right ankle, left ankle, lumbar spine, and stomach disabilities arise from her disagreement with the initial ratings and effective dates assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating and effective date assignments here trigger VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes, as well as the regulations pertinent to the establishment of an effective date.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in October 1987, May 2003, August 2004, May 2007, and March 2012, reflecting sufficient detail to adjudicate the claims for increased initial ratings for her service-connected right knee, right ankle, left knee and stomach disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In compliance with the April 2010 Court Order and the February 2012 Board remand, an addendum to the May 2007 VA examination report was obtained to clarify the findings as to the range of motion of the Veteran's right knee and right ankle.  Under these circumstances, the Board finds that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearings by an accredited representative from the Vietnam Veterans of America.  The representative and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current severity of the Veteran's service-connected disabilities, as well as the effective dates.  The hearings focused on the evidence necessary to substantiate the Veteran's claims for increased ratings and earlier effective dates.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Right Patella Chondromalacia

The Veteran's right patellar chondromalacia has been evaluated as 20 percent disabling from August 21, 1987 and as 30 percent disabling from August 24, 2004, under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Diagnostic Code 5003 provides that evaluation of traumatic arthritis shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Prior to August 24, 2004

During an October 1987 VA examination, the Veteran complained of pain underneath the right knee.  She reported swelling, pain with any great amount of time standing, stiffness when walking or trying to run.  She could only run a few feet because her knee started to give way.  There was no locking.  On examination, there was no effusion.   The range of motion was from negative 5 degrees to 130 degrees.  X-ray of the knee was normal.  The impression was patellar instability with chondromalacia.

An August 2002 private treatment report reflects pain and popping in the right knee, with range of motion from 12 to 140 degrees.

During a May 2003 VA examination, the Veteran reported pain and swelling of the right knee with constant instability of the knee cap.  The right knee cap popped out all the time.  On examination, there was no swelling or local tenderness.  The right easily flexed from 0 to 150 degrees without pain and without weakness.  There was no effusion or synovial thickening.  The right knee wad marked crepitus under the patella of 4+.  The ligament in the knee was intact with negative Lachman and drawer signs.  X-ray was normal.  There was moderate lack of endurance and no lack of coordination noted on examination of the right knee.  

In a September 2003 VA orthopedic consultation note, the Veteran reported progressively worsening knee pain.  She stated that her knees swelled all the time, particularly after she was on them for extended periods of time.  They locked up and gave on her.  She had pain walking up and down stairs and sitting long periods of time.  On physical examination, no swelling was noted.  She had full range of motion with crepitation.  It was noted previous X-rays showed mild degenerative changes.  The impression was patellofemoral pain syndrome.

A December 2003 VA orthopedic examination report notes full right knee range of motion with pain. 

March 2004 magnetic resonance imaging (MRI) of the right knee revealed no evidence of tear of the lateral meniscus.  There was a small joint effusion; mild medial patellar cartilage thinning, consistent with mild medial patella chondromalaciae; and very mild edema within the subcutaneous issues about the knee joint.

Based on the foregoing evidence, the Veteran is not entitled to an evaluation in excess of 20 percent for right patella chondromalacia, based on limitation of extension, prior to April 24, 2004.  In order to obtain a rating in excess of 20 percent pursuant to limitation of extension, the evidence of record must demonstrate knee extension limited to 20 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran was able to hyperextend her right knee to negative 5 degrees at the October 1987 VA examination, and extend to 12 degrees at the August 2002 private treatment examination and to 0 degrees at the May 2003 VA examination; she had full range of motion in her right knee at the VA orthopedic examinations.  In sum, the Veteran's right knee disability is manifested by limitation of motion consisting of extension limited to no more than 12 degrees.  The findings as to the limitation of knee extension result in an evaluation of a 10 percent rating during this period.  Id.  

Further, the evidence of record does not support a compensable rating for right knee disability based on limitation of flexion.  In order to obtain a compensable rating pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The record does not show that the Veteran's right knee flexion was limited to such degree.  The October 1987 VA examination report noted that the Veteran was able to flex her right knee to 130 degrees; otherwise, physical examinations of records during this time period show that she was able to fully flex her right knee.  As such, the findings as to the limitation of knee flexion result in a noncompensable rating for the right knee throughout the period prior to April 24, 2004.  Id.  Consequently, the Board finds that a separate compensable rating for the Veteran's right knee disability is not warranted based on limitation of knee flexion.

In making the above findings, the Board considered the Veteran's complaints of painful movement.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant higher ratings.  In this regard, the Veteran reported pain with any prolonged amount of time of standing, climbing stairs or sitting, and stiffness when walking.  The May 2003 VA examiner noted that there was moderate lack of endurance but no lack of coordination on examination of the knee.  The 20 percent initial rating assigned for right patella chondromalacia contemplates the factors of painful movement and lack of endurance.  However, there was no demonstration that the pain resulted in additional functional loss as he retained full or nearly full right knee flexion and no more than 12 degrees of limitation of right knee extension throughout this period.  As such, the medical evidence of record does not show that the Veteran's pain or other symptoms caused additional limitations sufficient to warrant a rating higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. a 38-43.  

Consequently, neither an initial rating in excess of 20 percent, nor an additional separate compensable rating based on limitation of flexion, is warranted for right patella chondromalacia prior to April 24, 2004.

From August 24, 2004

During an August 2004 VA examination, the Veteran complained of knee pain and that her walking and standing was limited.  On physical examination, the right knee had no swelling and no local tenderness.  She sat with the right knee at 90 degrees of flexion and then brought the knee up to 20 degrees of flexion.  She could not complete the straight leg raise because of severe pain in the knee.  The ligaments were intact with negative Lachman and drawer signs.  The collateral ligaments were firm.  The right knee had no effusion and no synovial thickening.  There was moderate lack of endurance; coordination was intact.  The diagnosis was chondromalacia of the right knee with significant crepitus on motion.

VA physical therapy notes of record October 2004 to March 2008 reflect right knee pain secondary to patella-femoral arthritis, with any prolonged position or any activities.  Range of motion was within normal limits.  

A December 2004 VA orthopedic outpatient note reflects bilateral knee difficulty with going up and down stairs and squatting.  On examination, there was patella femoral crepitation but normal range of motion and normal stability.  

During a May 2007 VA orthopedic examination, the Veteran had no swelling in the knees.  The right knee had significant overlay when coming to full extension when standing, but when sitting she could not bring it to full extension because of pain.  The Veteran's right knee had painful motion from 20 degrees of flexion to 90 degrees of flexion but full extension on standing.  The right knee had crepitus under the right patella of a moderate degree.  There was no effusion and no synovial thickening.  The knee had intact ligaments.  Coordination was intact.  There was moderate lack of endurance but no lack of coordination noted on examination of the right knee and moderate restriction of repetitive use.  The examiner noted that there was no evidence of any recurrence of subluxation of the right patella, which had significant chondromalacia.  It was further noted that from a functional standpoint, the right knee would have flexion from 0 degrees to 90 degrees with restriction because of pain and weakness.

In a February 2008 VA orthopedic consultation report, the Veteran presented with an effusion of the right knee.  She related that she had recurrent effusions of the knee.  She denied any locking or giving way of the knee, but did complain of pain with weight bearing.  On physical examination, the Veteran demonstrated a balanced non-antalgic gait using a cane for assist.  She was able to rise from the seated position and sit without sign of significant disability.  On examination of the knees, the right knee revealed moderate effusion; it was tender, somewhat diffusely on palpation.  She had free range of motion; however, from 10 degrees to about 100 degrees of flexion.  The ligaments are grossly intact.  She had no erythema and no warmth on palpation.  The assessment was recurrent effusion of the knees with minimal degenerative changes on X-ray.

A June 2008 VA orthopedic note stated that MRI of the right knee compared to a study done in 2004 showed no significant interval change with patella chondromalacia, as well as irregularity of the medial femoral condyle.  The radiographs reviewed from February 2008 showed minimal tibial breaking on the right.  The assessment was patella chondromalacia and early or mild arthrosis right knee.

In May 2009, the Veteran testified before the undersigned Veterans Law Judge that she experienced frequent right knee swelling. She testified that she has fallen because of the right knee. 

In a November 2010 VA orthopedics consultation note, the Veteran was able to squat to flex the knees approximately 90 degrees, with complaint at the bilateral knees.  

During a March 2012 VA examination, the Veteran's right knee had limited range of motion of 115 degrees and full extension.  Active and passive testing was completed three times.  She had mild pain with negative 20 degrees to 0 degrees of extension.  Ligaments were stable.  The diagnoses were chondromalacia right patellofemoral joint, mild to moderate in character, and synovitis right knee mild in character.  In regard to DeLuca factors, the examiner noted that the Veteran's right knee had limited motion, painful motion, mild to moderate weakness, mild to moderate lack of endurance of the right knee, but no lack of coordination.

In a VA examination addendum dated March 2012, the examiner reviewed the claims file and explained that the May 2007 VA examination reported that passive range of motion of the Veteran's right knee was from 0 to 90 degrees while active range of motion was from 20 to 90 degrees.

An April 2013 VA orthopedic clinic note reflects that the Veteran's right knee had active range of motion from 0 degrees to 120 degrees of flexion.  There was no ecchymosis, no effusion, and no warmth on palpation of the right knee.  She did have some tenderness at the lateral facet of the patella.  Examination was essentially unremarkable.  

In a May 2013 VA orthopedic clinic note, the Veteran reported persistent grinding sensation, as well as an occasional sharp pain.  She had no new complaints, just exacerbation of her previous right anterior knee pain.  She noted significant improvement in her anterior right knee pain after injection 4 weeks ago.  On physical examination, the Veteran had significant lateral mobility of her patella, but this caused her significant discomfort.  She had obvious discomfort with patellar grind and quadriceps inhibition.  She had full and symmetric range of motion of the bilateral knees from 5 degrees of hyperextension through to 130 degrees of flexion.  The Veteran had ligamentously stable knees with testing of varus, valgus, Lachman, anterior and posterior drawer examinations.  

During her June 2014 Board hearing, the Veteran testified that she had to wear brace on the knee, otherwise she could not walk a straight line and would limp.

Based on the available evidence, the Veteran is not entitled to a staged initial rating in excess of 30 percent for the right knee disability, based on limitation of extension, from April 24, 2004.  In order to obtain a rating greater than 30 percent pursuant to limitation of extension, the evidence of record must demonstrate knee extension limited to 30 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran was able to extend her right knee to 20 degrees on the August 2004 VA examination, to 20 degrees on the May 2007 VA examination, and to 10 degrees on the February 2008 VA orthopedic examination.  She was able to fully extend or hyperextend her right knee at the December 2004 VA orthopedic examination, the March 2012 VA examination and the April 2013 and May 2013 VA orthopedic examinations.  The findings as to the limitation of right knee extension result in a 30 percent rating throughout the period from April 24, 2004.  Id.  Consequently, the Board finds that a rating in excess of 30 percent for the Veteran's right knee disability is not warranted based on limitation of knee extension.

Additionally, the evidence of record does not support a compensable rating based on limitation of flexion from April 24, 2004.  The record reflects that the Veteran's right knee flexion was limited to no less than 90 degrees, which results in a noncompensable rating based on limitation of flexion throughout the period from April 24, 2004.  

In making the above findings, the Board considered the Veteran's complaints of painful movement, limited ability to walk, moderate lack of endurance, difficulty climbing up and down stairs and squatting, and pain with weight bearing.  The March 2012 VA examiner noted that the Veteran's right knee had limited motion, painful motion, mild to moderate weakness and mild to moderate lack of endurance, but no lack of coordination.  The examiner also noted that active and passive range of motion testing was completed three times, but no change in the range of motion was noted.  Based on this, despite painful motion, there is no evidence that additional functional loss in the right knee motion has been caused due to weakness or lack of endurance.  Accordingly, the preponderance of the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant ratings higher than assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. a 38-43.  The currently assigned rating represents, as far as can practicably be determined, the average impairment in earning capacity resulting from the service-connected right knee disability and its residual conditions in civil occupations.

Consequently, neither a rating in excess of 30 percent based on limitation of extension, nor an additional separate compensable rating based on limitation of flexion, is warranted for right patella chondromalacia, from April 24, 2004.

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran does not contend, and the medical evidence does not show ankylosis of the knee, favorable or unfavorable, throughout the entire rating period on appeal.  38 C.F.R. § 4.71A, Diagnostic Code 5256 (2013); see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).

Separate service connection for patellar instability of the right knee has been granted with an initial rating of 10 percent effective from August 21, 1987, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  The Board denied an initial rating in excess of 10 percent for right knee patellar instability in the November 2009 Decision.  This issue was not appealed to the Court.

Right Ankle Instability & Left Ankle Degenerative Joint Disease

The Veteran's right ankle instability has been evaluated as 10 percent disabling from January 13, 2003 through August 23, 2010 and as 20 percent disabling from November 1, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A temporary total rating was in place from August 24, 2010 through October 31, 2010.

The Veteran's left ankle degenerative joint disease has been evaluated as 10 percent disabling from January 13, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, moderate limitation of motion of either ankle warrants a 10 percent rating.  A 20 percent rating requires marked limitation of motion.  38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5271 (2014). 

Prior to August 24, 2010

A May 2003 VA compensation examination report reflects a history of bilateral ankle injury.  On examination, there were no swelling or local tenderness.  The Veteran was able to easily dorsiflex her ankles to 30 degrees and plantar flex to 45 degrees.  There was mild to moderate laxity on the lateral ligament of the right ankle but none on the left ankle.  X-ray of the right ankle was normal.  There was mild lack of endurance noted on the right ankle but none of the left ankle; coordination was intact.  The diagnosis was right ankle injury with mild to moderate laxity on the lateral ligaments that restricted running particularly on uneven ground.  There was no evidence of arthritic changes.

VA podiatry notes dated from January 2004 reflect history of severe inversion sprain on both ankles and continuing complaints of bilateral ankle pain and instability.  

An August 2006 MRI of the left ankle shows lateral anterior talofibular ligament (ATL) was torn.  The Veteran underwent left ankle arthroscopy and ATF ligament repair to address the instability issue in September 2006.  

During a May 2007 VA orthopedic examination, there were no swelling or local tenderness in the ankles.  Both ankles dorsiflexed 30 degrees and plantarflexed 45 degrees without pain or weakness.  There was mild lateral laxity on the right ankle that restricted running on uneven ground; the left ankle had no laxity.  There was mild lack of endurance but no lack of coordination noted on the right ankle and mild restriction of repetitive use.  There was no evidence of any lack of endurance or lack of coordination noted on examination of the left ankle and no restriction of repetitive use.  There were no objective findings of arthritis.  The examiner stated that there was no way to estimate any loss of function without speculation but from a functional standpoint, the right ankle had dorsiflexion of 20 degrees and plantarflexion of 20 degrees because of the laxity.

VA treatment reports dated in June 2007 reflect left ankle pain.  The Veteran reported that she felt a sharp sensation when she plantar/dorsi-flexed to the end of range of motion.  It was noted that there was decreased left ankle range of motion.  The assessment was ankle arthroscopy and ATL repair of the left ankle with secondary numbness of the 1st interspace and compensation pain from the walker boot.  She had difficulty to carry on with daily activity.  She was told to wear supportive shoe gear and ankle brace.  She had signs of degeneration of joint.

In a February 2008 VA podiatry note, the Veteran continued to complain bilateral ankle pain and numbness on the left dorsal medial aspect of the foot.  The assessment was status post ankle arthroscopy and ATF ligament repair of the left ankle with secondary numbness of the 1st interspace and bilateral ankle pain status post ankle sprains.

In a March 2009 VA podiatry note, the Veteran reported right Achilles tendon pain and difficulty plantarflexing her ankle.  She stated that he had been bicycling lately and noticed difficulty with range of motion.  She had symptoms of radiculopathy and tarsal tunnel syndrome, bilaterally.  In March, April, June, August and September 2009, and June 2010, objective examinations revealed good range of motion and good muscle strength was noted and Achilles tendon was noted to be intact.

In May 2009, the Veteran testified before the undersigned Veterans Law Judge that she experienced right ankle burning sensations and loss of function. 

MRI of both ankles conducted in July 2010 revealed chronic tear of anterior talofibular (ATF)/calcaneafibular (CF) ligaments left ankle with mild tenosynovitis of peroneus longus tendon, and chronic tear of the right ankle ATF/CF ligaments with tendinopathy of peroneus longus and brevis, fluid within ankle joint.

The Veteran's 10 percent evaluations currently assigned for the right and left ankle disabilities are based on moderate limitation of ankle motion under Diagnostic Code 5271.  A maximum schedular rating of 20 percent under the same diagnostic Code is warranted only when the evidence demonstrates marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5271.  However, based on the evidence of record, marked limitation of motion for either ankle was not shown prior to August 24, 2010.

As noted above, normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  Based on the range of motion findings reported in the May 2003 VA examination, the Veteran had full range of motion in both ankles.  At the May 2007 VA examination, the Veteran continued to retain full range of motion in the left ankle and full passive range of motion in the right ankle, but active range of motion decreased from 45 degrees to 20 degrees in plantarflexion of the right ankle.  However, she was able to fully dorsiflex her ankle and move the ankle with full range of motion, passively, without pain or weakness.  The June 2007 VA treatment report noted decreased left ankle range of motion and the Veteran complained of a sharp sensation when she plantar- or dorsi-flexed to the end of range of motion.  Furthermore, subsequent VA podiatry notes, dated in March, April, June, August and September 2009, and June 2010, reflect good range of motion on objective examination.  Based on the foregoing findings, the Board finds the severity of her right ankle limitation of motion was 'moderate' rather than 'severe' in nature.

Even with consideration of functional factors, the Board cannot conclude that either the right or the left ankle disability manifested limitation of motion that most nearly approximates marked limitation of motion under Diagnostic Code 5271.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. a 38-43.  The May 2003 and May 2007 VA examinations noted that there was mild lack of endurance, with no lack of coordination, and mild restriction of repetitive use of the right ankle.  There was no evidence of lack of endurance or coordination of the left ankle; there was no restriction of repetitive use.  While the Board has considered the Veteran's complaints of pain and instability, the objective medical evidence clearly establishes that the Veteran's bilateral ankles retained normal dorsiflexion and plantarflexion, with only right ankle plantar flexion decreased of approximately 50 percent from a functional standpoint.  There was also no restriction on repetitive use on the left ankle and only mild restriction on repetitive use on the right ankle.  Thus, initial ratings higher than 10 percent are not warranted under Diagnostic Code 5271. 

From August 24, 2010 

An August 2010 VA podiatry consultation note reflects that she had been using orthotics since her surgical procedure on the left ankle in 2006 and also using elastic ankle supports with no improvement.  She reported both ankles were very painful and remained very unstable.  She related that previous night, her left ankle gave way causing her to fall and while falling she severely rolled her right foot under her right ankle.  She went to an emergency room for evaluation and X-rays were taken; she reported possible fracture right foot which might be old.  She was given air cast ankle splint and crutches.  She complained that the right ankle was quite swollen and very painful.  Examination of the left ankle indicated generalized pain lateral ligament area corresponding to ATF and CF ligaments.  There were marked discomfort along the course of peroneus longus and brevis tendons posterior and inferiorly to lateral malleolus, distally to sulcus of cuboid and base 5th metatarsal, and marked lateral ankle instability upon inversion stressing of left ankle.  The examiner noted positive anterior drawer sign left ankle with some catching/clicking of ankle upon maneuver.  There was no localized erythema or edema appreciated left ankle or foot.  The examiner was unable to thoroughly exam the right ankle due to the Veteran's pain.  It was noted right ankle was locally edematous at lateral malleolus, with no ecchymosis present.  The VA physician was unable to perform ankle stability examination due to the Veteran's pain and guarding.  The impression was bilateral ankle instability, bilateral tarsal tunnel syndrome, bilateral peroneal tendonitis, and pain in the bilateral ankle joints.

MRI of the right ankle in October 2010 showed peroneus brevis tendonitis and ATFL rupture.

VA physical therapy evaluation reports dated in December 2010 and January 2011 reflect stated that active range of motion of the right ankle consisted of dorsiflexion of 10 degrees, plantarflexion of 5 degrees, inversion of 8 degrees and eversion of 5 degrees with pain during movement.

In VA podiatry notes dated January, July and November 2011, the Veteran reported shooting constant ankle pain that had worsened since her last visit.  In a January 2011, the Veteran stated since October, she was given ankle braces to walk around since October 2010, which have provided her some stability.  In July 2011, she stated she no longer went to physical therapy because she biked at home.  She stated that her ankles were quite painful when standing or walking, and rated the pain as 7 on a scale of 1 to 10.  However, rest relieved the pain.  She further stated that her right ankle was so unstable that she was afraid that it would dislocate if she did not wear a brace, but the left ankle was more of an achy pain.  She took Vicodin occasionally for pain, which helped.

In a March 2011 VA orthopedic clinic note, examination of the right ankle showed no deformity.  There was no ecchymosis, no soft tissue swelling, and no effusion at the ankle joint.  The Veteran demonstrated a plantigrade foot with weight bearing.  She was able to toe stand but guardedly, complaining of pain with toe standing.  She was able to single leg stand on the right but with discomfort.  On range of motion testing, she came up to neutral with knee in extension.  With the knee flexed she came up to approximately 10 degrees of dorsiflexion.  She has a negative anterior drawer testing of the right ankle, although she complained of significant discomfort over the anterior aspect of the fibula with anterior drawer.

In a May 2011 VA podiatry note, the Veteran continued to report ankle instability and pain.  She stated both her ankles constantly swelled, and were painful and stiff.  She had been using air cast stirrup brace on the right ankle with limited benefit.  The assessment was bilateral ankle instability, bilateral peroneal tendonitis, and pain in the bilateral ankle joints.

In a March 2012 VA podiatry note, the Veteran continued to report chronic bilateral ankle instability and pain.  She reported painful ankles when standing and walking around and rated the pain as 9 on a scale from 1 to 10.

During a March 29, 2012 VA examination, inspection of the right ankle showed no crepitus.  Dorsiflexion of the right ankle was limited; there was no dorsiflexion.  Active and passive testing was completed three repetitive times.  Plantar flexion was full and 45 degrees.  Eversion was 15 degrees.  Inversion was 20 degrees.  The Veteran had mild tenderness on palpation, at the lateral ankle fibulotalar ligament level.  Diagnoses were residuals of multiple sprains of the right fibulocalcaneal ligament, operated, and mild to moderate ankylosis of the right ankle.  In regard to DeLuca factors, the examiner noted there was limited motion, painful motion, mild to moderate weakness, mild to moderate lack of endurance of the right ankle, with no lack of coordination.  The Veteran had a brace on the right ankle, which she wore every day.

In a VA examination addendum dated March 2012, the examiner reviewed the claims file and explained that the May 2007 VA examination reported  that passive range of motion of the Veteran's right ankle consisted of 30 degrees of dorsiflexion and 45 degrees of plantarflexion while active range of motion consisted of 20 degrees of dorsiflexion and 20 degrees of plantarflexion.  It was noted, however, that the Veteran subsequently fell on August 23, 2010, twisting the right ankle and sustaining a fibular fracture, which was more likely due to the ankle instability.

An April 2013 VA orthopedic clinic note reflects that the Veteran continued to have difficulty with the ankles affecting her activities of daily living and persistent pain.  A March 2013 MRI of the right ankle showed large ganglion cyst lateral to the talar head, a deficient anterior talofibular ligament, thickened calcaneofibular ligament and changes consistent with tendinosis of the peroneus brevis, possible partial tear.  A MRI of the left ankle in April 2013 showed degenerative changes, synovitis and effusion of the tibial talar joint, changes consistent with prior surgical intervention, Achilles thickening, calcaneofibular ligament thickening consistent with scar formation or cicatrix and again deficient anterior talofibular ligament.  The assessment was chronic deficiency anterior talofibular ligament bilateral ankle resulting in persistent pain and instability, status post failed repair on the left.

An April 2013 VA physical therapy evaluation report shows that active range of motion of the right ankle consisted of dorsiflexion of 5 degrees, plantarflexion of 25 degrees, inversion of 20 degrees and eversion of 10 degrees.  Active range of motion of the left ankle consisted of dorsiflexion of 5 degrees, plantarflexion of 25 degrees, inversion of 30 degrees and eversion of 15 degrees.  

During the June 2014 Board hearing, the Veteran testified that she wobbled and stumbled due to her bilateral ankle instability.  She also stated that after her left ankle surgery in 2006, she felt numbness on top of the ankle.  She related that she had more range of motion in dorsiflexion than in plantarflexion in both ankles.

Although the record does not include any range of motion findings for the left ankle during the period until April 2013, the Board notes increased complaints of pain and instability for both ankles, since the Veteran's twisting ankle injury on August 24, 2010.  The August 2010 VA podiatry consultation note reflects that on clinical examination, there were marked discomfort along the course of peroneus longus and brevis tendons posterior and inferiorly to lateral malleolus, distally to sulcus of cuboid and base 5th metatarsal, and marked lateral ankle instability upon inversion stressing of left ankle.  The VA physician was unable to perform ankle stability examination due to the Veteran's pain and guarding.  The April 2013 VA physical therapy report reflects that left ankle dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 25 degrees in April 2013.  Based on these findings, and with consideration of the doctrine of reasonable doubt, the Board concludes that the Veteran's limited motion of the left ankle is marked; accordingly, an increased rating of 20 percent is warranted under Diagnostic Code 5271.

As the Veteran's service-connected right and left ankle disabilities are assigned the maximum available rating under Diagnostic Code 5271, a rating in excess of 20 percent is not available pursuant to that diagnostic code.  In making this determination, the Board acknowledges that, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when the Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  The Veteran's bilateral ankle disabilities are assigned a 20 percent rating under Diagnostic Code 5271 during the period from August 24, 2010.  As 20 percent is the maximum available rating for limitation of the motion of the ankle under Diagnostic Code 5271, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, is not required.

The only other anatomically relevant diagnostic code under which a rating in excess of 20 percent is available is 38 C.F.R. § 4.71a, Diagnostic Code 5270, which concerns ankylosis of the ankle.  Schafrath, 1 Vet. App. at 592.  According to Diagnostic 5270, a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion.  The maximum 40 percent rating is warranted when the ankle is ankylosed at more than 40 degrees in plantar flexion, or at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

The evidence of record does not demonstrate that the Veteran's service-connected left ankle disability has been manifested by ankylosis at any point during the pendency of this appeal.  As such, the Board finds that evaluating the Veteran's left ankle disability under Diagnostic Code 5270 is not warranted.  Id.

However, the March 29, 2012 VA examination shows that the Veteran had mild to moderate ankylosis of the right ankle.  Subsequent VA physical therapy evaluation in April 2013, showed active range of dorsiflexion to 5 degrees.  Based on these findings, the Board concludes that the Veteran's right ankle is ankylosed at between 0 and 10 degrees in dorsiflexion; accordingly, an increased rating of 30 percent is warranted under Diagnostic Code 5270.  In the absence of evidence of right ankle ankylosis at more than 40 degrees in plantar flexion, or at more than 10 degrees in dorsiflexion, or abduction, adduction, inversion, or eversion deformity, however, the maximum 40 percent rating under Diagnostic Code 5270 is not warranted.

For the foregoing reasons, the Board concludes that Veteran's left ankle degenerative joint disease warrants a 20 percent rating, but no higher, from August 24, 2010, and her right ankle instability warrants no higher than a 20 percent rating from November 1, 2010 through March 28, 2012, and a 30 percent rating, but no higher, from March 29, 2012, the date of the VA examination showing right ankle ankylosis.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Fenderson, 12 Vet. App. at 126.

Stomach Condition

Digestive conditions are evaluated under one of the Diagnostic Codes listed in 38 C.F.R. § 4.114.  A note to that section states that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, may not be combined with each other.  Instead, a single evaluation is assigned under the Code which reflects the predominant disability.  Where the overall severity of the disability picture warrants it, the next higher evaluation under the selected Code may be assigned.  38 C.F.R. § 4.114.

The Veteran's service-connected stomach condition is currently evaluated as 30 percent disabling from November 16, 2005, under 38 C.F.R. § 4.114, Diagnostic Code 7307.

Under Diagnostic Code7307, a 10 percent rating is warranted for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.

During a May 2007 VA examination, the Veteran described her symptoms as daily "sharp" abdominal pain located in the epigastric area with upward radiation, with associated symptom of regurgitation.  She stated her appetite fluctuated and her weight had been stable.  She had nocturnal symptoms, approximately 3 to 4 times per week, and irregular bowel movements, predominantly diarrhea.  She denied bright red blood per rectum or melena.  The examiner noted that according to available records, the Veteran had an esophagogastroduodenoscopy (EGD) in April 2003 for abdominal pain which did reveal erosive gastritis.  Pathology report confirmed chronic gastritis, which as H. pylori negative.

VA gastroenterology notes dated from December 2009 to October 2011 reflect the Veteran was seen for gastro esophageal reflux disease (GERD) symptoms that seemed to be improving slowly.  She still had heartburn in certain positions and after big meals but denied any dysphagia, odynophagia, anemia, abdominal pain, weight loss, decreased appetite, melena, hematemesis or hematochezia.  It was noted previous endoscopies revealed external and internal hemorrhoids, hiatal hernia and lower erythema.  In January and August 2010, she complained of abdominal bloating, excess gas and intermittent loose stools.  She admitted that regurgitation and heartburn were improved but she was till waking at night about 3 times a week with regurgitation.

In October 2010, the Veteran underwent EGD with biopsy, following which the impression was duodenitis, gastritis, esophagitis, and bile reflux.

In December 2010, she reported abdominal bloating, occasional constipation/diarrhea, and episode of heartburn and regurgitation.  There was no fever, chills, nausea, vomiting, blood in stools, or black tarry stools.  The assessment was GERD, gastric erosions/gastritis.

In October 2011, she reported heartburn, intermittent dysphagia, regurgitation, and weight gain.  She had no chest pain, shortness of breath, blood in stools, black stools, fever, or chills.

A February 2012 VA general surgery consultation note reflects that the Veteran was referred for consideration of a fundoplication for the treatment of reflux.  She had GERD with irrigation of her esophagus.  She had undergone a CT scan of the chest and abdomen, which showed a small hiatal hernia.  An upper endoscopy showed some evidence of distal esophageal erosions with some reflux of bile.  

A July 2013 VA EGD report revealed an impression of hiatal hernia, distal esophageal erythema, refluxing bile into the esophagus, all suggestive of reflux.

During her June 2014 Board hearing, the Veteran testified that she has to lie on bed in a 45 degree ankle on a wedge pillow and cannot sleep flat, or otherwise she would have severe regurgitation symptoms during the night.  She also could not eat spicy food.

To warrant a rating in excess of the currently assigned 30 percent under Diagnostic Code 7307, the Veteran must have chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  The evidence of record fails to show such finding.  Although EGDs performed in April 2003, October 2010 and July 2013 and the February 2012 CT scan showed erosive gastritis and small hiatal hernia, the reports do not indicate that the ulcerated or eroded areas were large.  Rather, the February 2012 VA physician stated that an upper endoscopy only showed 'some' evidence of distal esophageal erosions.  Therefore, the Board finds that under Diagnostic Code 7307, the Veteran's service-connected stomach condition most closely resembles chronic gastritis with multiple small eroded or ulcerated areas and symptoms, as described by a 30 percent disability rating.

Furthermore, the Board has considered whether a higher disability rating would be warranted under any other diagnostic code.  In this regard, the Board has taken into consideration the diagnostic testing during the appeal period, as noted above, revealed hiatal hernia, gastritis, duodenitis, esophagitis, and GERD.

GERD, is rated by analogy to a hiatal hernia under Diagnostic Code7346, based on anatomical location, system affected, and symptomatology.  38 C.F.R. § 4.21.  Under Diagnostic Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The competent and credible evidence of record does amply demonstrate epigastric pain and nausea, frequent heartburn and regurgitation, intermittent diarrhea, abdominal bloating, and intermittent dysphagia.  Notably, in VA gastroenterology notes from December 2009 to October 2011, the Veteran denied vomiting, coughing up blood (hematemesis), bloody stools (melena), and anemia; rather, she reported weight gain.  Further, there is no evidence that her stomach condition symptoms are productive of a severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Codes 7346 (2014).

The Board has considered Diagnostic Codes 7203-7205 involving disability of the esophagus.  However, the evidence of record does not demonstrate, nor has the Veteran alleged, esophageal stricture (obstruction) or spasm.  See 38 C.F.R. § 4.114, Diagnostic Codes 7203 and 7204.  The Board also notes that Diagnostic Codes 7304 and 7305 are specific to rating gastric and duodenal ulcers, and provide for ratings greater than 30 percent.  A 40 percent rating is assigned for a moderately severe disability, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is assigned for severe disability, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305 (2014).  However, the Board does not find that the Veteran's disability picture is tantamount to a moderately severe or severe disability such that a rating greater than 30 percent may be assigned under these diagnostic codes.  In this regard, the Board finds that the Veteran is competent to report on the nature and severity of her symptoms, as they are all capable of lay observation.  The Board also finds no reason to doubt her credibility in reporting such symptoms.  Notably, the symptoms reported by the Veteran do not include anemia and weight loss, recurrent incapacitating episodes, periodic vomiting, recurrent hematemesis, or melena.  

Consequently, the Board concludes that the Veteran's service-connected stomach condition disability picture is most consistent with the criteria for a 30 percent rating under Diagnostic Code 7307, and a higher initial rating is not warranted.

Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The schedular rating criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's orthopedic disabilities are evaluated by rating criteria contemplating painful motion, limited motion, ankylosis, instability, weakness, and deformity of the respective joint.  She does not have symptoms associated with these disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 and 5270 through 5274.  

The Veteran's service-connected stomach condition is evaluated by the rating criteria which specifically contemplate her symptoms of ulceration, recurrent epigastric pain, nausea, regurgitation, and dysphagia, and any unlisted symptom combinations caused by her digestive system disability that are productive of severe impairment of health, as well as gastritis identified by gastroscope.  See 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7307, and 7346.  

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from her service-connected disabilities alone with the pertinent schedular criteria does not show that her service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher initial ratings than assigned herein for the entire rating period under appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

In November 2009, the Board issued a decision which granted service connection for left ankle degenerative joint disease and for lumbar spine osteoarthritis.  The RO implemented the Board's decision by a December 2009 rating decision, which granted service connection for left ankle degenerative joint disease effective January 17, 2003 and for lumbar spine osteoarthritis effective March 30, 2004.  In a June 2012 Statement of the Case, an earlier effective date of January 13, 2003 for left ankle disability was established.

Here, the Veteran contends that she is entitled to an effective date earlier than January 13, 2003, for the grant of service connection for left ankle degenerative joint disease and an effective date earlier than March 30, 2004 for the grant of service connection for lumbar spine osteoarthritis.  The Veteran specifically contends that she mentioned her disabilities during a VA examination at the Hines VA Medical Center in October 1987, but her claims were not substantiated until most of her service treatment records were received by the RO in January 1993.  She claims that the RO failed to infer the claims of service connection for left ankle and lumbar spine disabilities upon a review of the service treatment records in 1993.

Based upon a review of the evidence, the Board finds that effective dates earlier than those currently assigned for the award of service connection for left ankle degenerative joint disease and lumbar spine osteoarthritis are not warranted.

As noted above, as to claims received more than one year after separation from service, the assignment of an effective date for service connection is generally governed by the date of filing of a claim with VA, if it is demonstrated that entitlement to the benefit arose prior to receipt of the claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  

With respect to the left ankle disability, the Veteran, through her representative, submitted a claim for "bilateral ankle injury," which was received by VA on January 13, 2003.  This claim ultimately led to the December 2009 rating decision that granted service connection, with an effective of January 13, 2003.

Although the Veteran claims that she mentioned her left ankle and lumbar spine disabilities in 1987, the evidence of record indicates otherwise.  The record reflects that she filed a formal claim, VA Form 21-526 (Application for Compensation or Pension) in August 1987, but she only listed right knee, left knee, and left index finger disabilities on the claim form.  Service treatment records associated with the claims at that time were silent as to any left ankle or lumbar spine condition.  During a VA examination in October 1987, she reported a history of knee injury on active duty in July 1983 and elbow injury at work in October 1985.  She only complained of pain on the left side and underneath the right knee, swelling and pain with any great amount of time standing, white spots around knee and leg, and stiffness when walking or trying to run.

While it is true that the Veteran's complete service treatment records were not available, due to no fault of the Veteran, at the time of the August 1987 claim, she never filed a claim of entitlement to service connection for a left ankle or lumbar spine disability until 2003 and 2004.  Therefore, the RO was not required to consider the claims of service connection for left ankle and lumbar spine disabilities when service treatment records became available in 1993.

The record shows that VA received written communications from the Veteran regarding the attempts to locate her complete service treatment records.  In correspondence dated in April 1988, July 1988, and October 1988, the Veteran inquired the status of her claims, informed VA that she did not have her service treatment records, and provided the address of her service discharge unit and of her own.  However, nowhere in any of these letters, did she make any reference to a left ankle or back disability.

With respect to the back disability claim, the Board can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for a back disability following the final denial in September 2004 and prior to the date the claim to reopen was received (April 28, 2006).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the September 2004 rating decision.

At the time the Veteran submitted a claim for "bilateral ankle injury" on January 13, 2003, she submitted a VA Form 21-526, along with medical evidence including private medical records from the Holy Family Hospital, which reflected treatments for multiple orthopedic complaints, including chronic left lateral epicondylitis, but this evidence is silent as to any back disability.

During a VA examination in May 2003, the Veteran complained of multiple joint problems, with history of knee, ankle, and elbow injuries, as well as low back pain because of "the way I walk."  However, the examiner found "nothing abnormal about [the Veteran's] walk."  The examiner noted that the Veteran had a normal lumbar lordosis with no palpable spasm in the lumbar paravertebral muscles whether erect or prone.  Her lumbar spine had full range of motion without pain or weakness and X-rays of the lumbar spine was normal.  The diagnosis was complaint of low back pain with no sick call visits to substantiate this problem, and no objective findings and no disability noted.

Although the May 2003 VA examination report noted the Veteran's complaints of low back pain, the evidence did not substantiate a potential claim of service connection for lumbar spine disability because there were no objective findings of a current back disability noted.  Therefore, the Board finds that as of the May 2003 VA examination, VA was not on notice that the Veteran had a well-supported claim and might be eligible for compensation benefits for lumbar spine disability.

In correspondence received by the VA on March 30, 2004, the Veteran expressed disagreement to the May 2003 rating decision to the extent it denied service connection for left ankle disability.  In a separate VA Form 21-4138 (Statement In Support of Claim), the Veteran also stated that "I wish to request consideration [for] service connected back injury."  

In a September 2004 rating decision, the RO denied the Veteran's claim for service connection for low back pain based on an August 2004 VA examination indicating that there was no evidence of any complaints of back pain while on active duty over 10 years ago and the back pain only began one year previously.  The examiner opined that the Veteran's low back symptoms had no relationship whatsoever to her period of military service over ten years ago.  The Veteran did not file a timely notice of disagreement to that rating decision.  Therefore, the September 2004 rating decision became final.

In correspondence received by the VA in January 2005, the Veteran expressed disagreement as to a January 2005 rating decision, which she stated denied service connection for left ankle and left knee condition.  The RO accepted this statement as a substantive appeal in lieu of VA Form-9 in regard to the issue of service connection for left ankle disability.  In correspondence received by the VA in February 2005, the Veteran requested additional compensation due to dependents.  In correspondence received by the VA in March and August 2005, the Veteran filed a claim for an earlier effective date the award of 20 percent for service-connected right knee disability, along with statements in support of the claim.

Finally, in correspondence received by the VA on April 28, 2006, the Veteran reported bilateral ankle pain due to injuries in service, as well as lower back pain affected by multiple joint injuries in service.  In correspondence received by the VA on May 3, 2006, the Veteran clarified that she wished to file a claim for entitlement to service connection for a back disability as secondary to service-connected disabilities.  

The evidence shows that the date of receipt of the Veteran's informal claim to reopen was April 28, 2006, and no sooner; the Veteran later clarified in the May 2006 correspondence that she wished to file for a claim for back disability.  Nevertheless, the RO assigned an effective date of March 30, 2004, the date the Veteran's original service connection claim was received.  Consequently, the effective date for award of service connection that may be assigned for the Veteran's lumbar spine disability cannot be earlier than the presently assigned date of March 30, 2004.

As indicated above, a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  Although the Veteran filed a formal claim, VA Form 21-526 (Application for Compensation or Pension) in August 1987, she only listed right knee, left knee, and left index finger disabilities on the claim form.  She made no reference to a left ankle or lumbar spine condition on that form, let alone to any relationship to service in regard to a left ankle or lumbar spine disability.  Therefore, her August 1987 claim cannot reasonably be interpreted as encompassing the issues of service connection for left ankle and lumbar spine disabilities.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011).

As such, at no time prior to January 13, 2003, did the Veteran submit any communication or action indicating an intent to file an original claim of entitlement to service connection for a left ankle disability.  At no time prior to April 28, 2006, did the Veteran submit any communication or action indicating an intent to reopen her back disability claim.  See 38 C.F.R. § 3.155 (2014).  The evidence of record establishes that entitlement to service connection for these disabilities arose prior to receipt of the respective claims.

Accordingly, the Board finds that an effective date prior to January 13, 2003 for the grant of service connection for left ankle degenerative joint disease and an effective date prior to March 30, 2004 for lumbar spine osteoarthritis are not warranted.  The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for right patella chondromalacia, from August 21, 1987 through August 23, 2004, is denied.

Entitlement to a rating in excess of 30 percent for right patella chondromalacia, from August 24, 2004, is denied.

Entitlement to an initial rating in excess of 10 percent for right ankle instability, from January 13, 2003 through August 23, 2010, is denied.

Entitlement to a rating in excess of 20 percent for right ankle instability, from November 1, 2010 through March 28, 2012, is denied.

Entitlement to a rating of 30 percent, but no higher, for right ankle instability, from March 29, 2012, is granted.

Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease, prior to August 24, 2010, is denied.

Entitlement to a rating of 20 percent, but no higher, for left ankle degenerative joint disease, from August 24, 2010, is granted.

Entitlement to an initial rating in excess of 30 percent for a stomach condition is denied.

Entitlement to an effective date earlier than January 13, 2003 for the award of service connection for left ankle degenerative joint disease is denied.

Entitlement to an effective date earlier than March 30, 2004 for the award of service connection for lumbar spine osteoarthritis is denied.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with her claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).  In this regard, the evidence of record shows that the Veteran has surgical scars associated with operations performed to correct the Veteran's right knee, right ankle and left ankle disabilities.  The evidence of record reflects that the right knee arthroscopic scar, lateral, is 1 1/2 inches long, with fibrosis; the left ankle surgical scar is on the lateral aspect; the right ankle surgical scar, laterally, is 4 inches long, with no fibrosis.  There is no further description of the scars.  The Board therefore finds that a VA scars examination is warranted to ascertain the current severity of the surgical scars associated with the Veteran's service-connected right knee, right ankle and left ankle disabilities, to determine whether a separate, compensable rating for those surgical scars is warranted.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In this case, the Veteran last underwent a VA examination in May 2007 in conjunction with the lumbar spine disability.  At her June 2014 hearing before the Board, the Veteran testified that she could not bend her back forward.  She stated that if she dropped her keys on the floor, she could only pick them up by doing a lunge where she bends her legs with one leg in front of the other to reach with her hand on the floor.  The Board finds that this suggests a significant worsening of her lumbar spine range of motion since the May 2007 VA examination, which showed forward flexion of her lumbar spine was 40 degrees.  Subsequently, a March 2008 VA physical therapy note stated that the Veteran's forward bending of the back was limited by increasing pain.  Most recently, a November 2010 VA orthopedics consultation report reflects that the Veteran was able to forward flex her thoracolumbar spine to approximately 45 degrees, with complaint of low back pain.  The Veteran is entitled to new VA examinations where there is evidence, including her statements, that her service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  Accordingly, a more contemporaneous VA examination is required to provide a current picture of the Veteran's service-connected lumbar spine disability, at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2014).

The Board also finds that there are claims for increased ratings and other issues referred to the RO for adjudication that are "inextricably intertwined" with the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  However, as these claims have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate her claims for entitlement to service connection for a neurologic disability of the feet, as secondary to service-connected right ankle instability and left ankle degenerative joint disease; entitlement to service connection for a psychiatric disability, as secondary to a service-connected disability; entitlement to a rating in excess of 10 percent for left knee chondromalacia; entitlement to a rating in excess of 10 percent for left hip condition associated with patellar chondromalacia of the right knee; and entitlement to a rating in excess of 10 percent for right hip condition associated with patellar chondromalacia of the right knee.

2.  Obtain all outstanding VA treatment records from the Captain James A. Lovell Federal Health Care Center in North Chicago, Illinois and any associated outpatient clinics dated from April 2013 to the present.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's surgical scars of the right knee, right ankle, and left ankle.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's scars.  All pertinent symptomatology and findings must be reported in detail.  The VA examiner must identify any and all postoperative repair scars of the right knee, right ankle and left ankle.  For each scar identified, the examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to determine whether there are any disabling effects caused by the Veteran's scars.

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for a VA spine examination to determine the current severity of her service-connected lumbar spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected lumbar spine disability must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

5.  Following completion of the action requested above, adjudicate the issues of entitlement to service connection for a neurologic disability of the feet, as secondary to service-connected right ankle instability and left ankle degenerative joint disease; entitlement to service connection for a psychiatric disability, as secondary to a service-connected disability; entitlement to a rating in excess of 10 percent for left knee chondromalacia; entitlement to a rating in excess of 10 percent for left hip condition associated with patellar chondromalacia of the right knee; and entitlement to a rating in excess of 10 percent for right hip condition associated with patellar chondromalacia of the right knee.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and her representative.  If any benefit sought is not granted, the issue(s) should be forwarded to the Board only if an appeal is timely completed.

6.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical practitioner to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on her employability.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure or follow a substantially gainful occupation, consistent with her education and occupational experience, due solely to service-connected disabilities, considered in combination.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

7.  After completing the above development, and any other development deemed necessary, readjudicate the issues of entitlement to a separate compensable evaluation for surgical scars of the right knee, right ankle, and left ankle, associated with service-connected right patella chondromalacia, right ankle instability, and left ankle degenerative joint disease; entitlement to an initial rating in excess of 20 percent for osteoarthritis of the lumbar spine; and entitlement to a TDIU, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


